Exhibit 10.18

Guarantee

          This Guarantee (“Guarantee”) is made by the undersigned Daniel W.
Dowe, an individual resident of the state of New York (“Guarantor”), to Summit
Financial Resources L.P. (“Summit”), a Hawaii limited partnership, as an
inducement to Summit to enter into a Financing Agreement and an Addendum to
Financing Agreement (Inventory Financing) (collectively, the “Financing
Agreement”) with Artisanal Cheese, LLC, a New York limited liability company
(“Client”).

          For good and valuable consideration, receipt of which is hereby
acknowledged, Guarantor, as a compensated Guarantor, agrees as follows:

          1.          Definitions. Terms defined in the above recitals shall
have the meanings set forth above. Terms defined in the singular shall have the
same meaning when used in the plural and vice versa. As used herein, the term:

          “Acceptable Account” means an Account of Client which meets and
complies with the following conditions:

                      a.          Client has sole and unconditional good title
to the Account, the Account and any goods sold to create the Account being free
from any other security interest, assignment, lien or other encumbrance of any
type;

                      b.          The Account is a bona fide obligation of the
account debtor for the amount identified on the invoice evidencing the Account
and there have been no payments, deductions, credits, payment terms, or other
modifications or reductions in the amount owing on such Account except as
disclosed in writing to Summit;

                      c.          Client has no knowledge or reason to believe
that the Account will not be timely paid in full by the account debtor;

                      d.          Any services performed or goods sold which
give rise to the Account have been rendered or sold in compliance with all
applicable laws, ordinances, rules and regulations and were performed or sold in
the ordinary course of Client’s business;

                      e.          There have been no extensions, modifications,
or other agreements relating to payment of the Account except as disclosed in
writing to Summit; and

                      f.          Client has no knowledge of any proceeding that
has been commenced or petition filed under any bankruptcy or insolvency law by
or against the account debtor; or that a receiver, trustee or custodian has been
appointed for any part of the property of the account debtor; or that any
property of the account debtor has been assigned for the benefit of creditors.

          “Acceptable Inventory” shall have the meaning set forth in the
Addendum to Financing Agreement (Inventory Financing).

          “Account” shall have the meaning set forth in the Financing Agreement.

          “Agreements” means the Financing Agreement or any agreements related
thereto.

          “Client Indebtedness” means any and all obligations of Client owing to
Summit arising from or related to the Agreements, including, without limitation,
the Inventory Indebtedness.

--------------------------------------------------------------------------------




          “Collateral” means, in addition to the meaning set forth in the
Financing Agreement, any and all other collateral for the Client Indebtedness
and/or the Guarantor Indebtedness, now existing or hereafter created or arising,
including Accounts purchased by Summit.

          “Collateral Management Fee / Inventory” shall have the meaning set
forth in the Addendum to Financing Agreement (Inventory Financing).

          “Guarantor Indebtedness” means any and all amounts owing to Summit by
Guarantor pursuant to this Guarantee.

          “Inventory” shall have the meaning set forth in the Financing
Agreement.

          “Inventory Indebtedness” means any and all obligations of Client owing
to Summit arising from or related to the Addendum to Financing Agreement
(Inventory Financing), including, without limitation, the obligations of Client
to pay to Summit when due (i) the total outstanding amount of advances based
upon Acceptable Inventory; (ii) all interest accrued on advances based on
Acceptable Inventory; and (iii) all fees, including, without limitation,
Collateral Management Fee / Inventory, commissions, and charges related to
advances based upon Acceptable Inventory.

          “Loss Event” means:

                      a.        Any Account was not an Acceptable Account at the
time of purchase by Summit; or

                      b.          Any fraud, intentional misrepresentation,
negligent misrepresentation, conversion, misappropriation of payment from an
account debtor, or other misconduct by Client or its owners, directors,
officers, employees, agents, or representatives shall have occurred with respect
to any Account.

          2.          Guarantee.

                      a.          Validity Guarantee. Upon the occurrence of a
Loss Event concerning an Account which is not promptly repurchased by Client as
required by the Financing Agreement, Guarantor shall pay Summit upon demand the
face amount of each such Account.

                      b.          Inventory Financing Guarantee. Guarantor
absolutely and unconditionally guarantees to Summit that Client shall promptly
and fully perform, pay, and discharge the Inventory Indebtedness. If Client
fails to pay any Inventory Indebtedness promptly as the same becomes due,
Guarantor agrees to pay the Inventory Indebtedness on demand.

          3.          Guarantee Unconditional. The liability of Guarantor
hereunder is not conditional or contingent upon the genuineness, validity,
sufficiency or enforceability of the Agreements or any Collateral. Except as
otherwise expressly provided herein, Summit shall not be required to (i) proceed
against Client by suit or otherwise, (ii) foreclose, proceed against, liquidate
or exhaust any Collateral, or (iii) exercise, pursue or enforce any right or
remedy Summit may have against any other guarantor (whether hereunder or under a
separate instrument), any other party, or otherwise, prior to proceeding against
Guarantor. This Guarantee is an absolute and unconditional guarantee of payment
of the Accounts which are the subject of a Loss Event and payment of the
Inventory Indebtedness, and not of collectability.

          4.          Interest, Collection Costs and Attorneys Fees. If
Guarantor fails to pay any Guarantor Indebtedness promptly as the same becomes
due, Guarantor agrees to pay (i) interest on the Guarantor Indebtedness from the
due date until paid, both before and judgment, at the Daily Funds Rate (as
defined in the Financing Agreement), and (ii) all costs and expenses, including
reasonable attorneys fees, incurred by Summit in enforcing or exercising any
remedies under this Guarantee and any other rights and remedies against
Guarantor. Additionally, Guarantor agrees to pay all costs and expenses,
including reasonable attorneys fees and legal expenses, incurred by Summit in
any bankruptcy proceedings of any type involving Guarantor, including, without
limitation, expenses

--------------------------------------------------------------------------------




incurred in modifying or lifting the automatic stay, determining adequate
protection, use of cash collateral, or relating to any plan of reorganization.

          5.          Waiver by Guarantor. Guarantor expressly and absolutely,
without affecting the liability of Guarantor hereunder:

                      a.          Waives notice of acceptance by Summit of this
Guarantee, the offer of guarantee contemplated by this Guarantee, or any other
notice which may be required relative to the acceptance of this Guarantee;

                      b.          Waives notice of the failure of Client to make
any payment on the Client Indebtedness and notice of the failure of any party to
pay to Summit any Account or other indebtedness held by Summit as Collateral;

                      c.          Waives notice of any adverse change in
Client’s condition, financial or otherwise, or of any other fact which might
materially increase Guarantor’s risk, whether or not Summit has knowledge of the
same;

                      d.          Waives notice of transactions which have
occurred under the Agreements or relating to or affecting this Guarantee;

                      e.          Waives demand, protest, notice of dishonor or
nonpayment or presentment for payment of any note, agreement, or other evidence
of the Guarantor Indebtedness and the Client Indebtedness;

                      f.          Waives notice of any kind in bringing and
prosecuting any action on any note, agreement, or other evidence of the Client
Indebtedness, diligence in connection with the collection on any note,
agreement, or other evidence of Client Indebtedness and the handling of any
Collateral existing, or to exist, in connection therewith; and

                      g.          Waives any right to require Summit to exhaust
any Collateral or to first proceed against any other person or property, except
that Summit shall not proceed in any manner against Guarantor for a period of
sixty (60) days following an Event of Default (the “Forbearance Period”); and
that during the Forbearance Period Summit, to the extent permitted by law,
agrees to use its commercially reasonable efforts to collect payment on the
Accounts, cooperate in good faith with Guarantor to foreclose upon and dispose
of the Inventory, and, to the extent Summit determines, in its sole discretion,
that it is in its best interest to do so, foreclose upon and dispose of the
other Collateral.

          6.           Consent to Summit’s Acts. Guarantor hereby authorizes and
consents to Summit at any time and from time to time, without notice or further
consent of Guarantor, doing the following and Guarantor agrees that the
liability of Guarantor shall not be released, diminished, impaired, reduced,
exonerated, or affected by:

                      a.          The taking or accepting, or the failure by
Summit to take or accept, any other collateral, guarantee for the Client
Indebtedness;

                      b.          The modification, amendment, or extension, of
any of the Agreements, or other evidence of the Client Indebtedness, to the
granting of any other credit, and to the acceleration of maturity of the Client
Indebtedness;

                      c.          Any complete or partial release, waiver,
exchange, substitution, subordination, impairment, loss, compromise, or other
modification of the Collateral or any other guarantee at any time existing in
connection with the Client Indebtedness;

                      d.          The complete or partial release or
substitution of Client or any other guarantors on the Client Indebtedness;

--------------------------------------------------------------------------------




                      e.          Any renewal, extension, modification,
acceleration, consolidation, adjustment, indulgence, forbearance, waiver or
compromise of the payment of any part or all of the Client Indebtedness, or any
liability of any other party or any other guarantor therefore, or the
performance of any covenant contained in any agreement had or to be had in
connection with the Client Indebtedness, the Agreements, or the Collateral,
either with or without notice to or consent of Guarantor;

                      f.          Any neglect, delay, omission, failure, or
refusal of Summit to take or prosecute any action for the collection of the
Client Indebtedness or any part thereof, or for the enforcement of any provision
of any of the Agreements, or to foreclose or exhaust, or take or prosecute any
action in connection with any Collateral or any guarantee of the Client
Indebtedness, specifically including, but without limitation, the failure of
Summit to perfect any security interest in any Collateral;

                      g.          Any increase or decrease in the rate of
interest on any note, agreement, or other evidence of the Client Indebtedness;

                      h.          Acceptance of any partial payments on the
Client Indebtedness and the application of such partial payments to part of the
Client Indebtedness; or

                      i.           Summit’s exercising any and all rights and
remedies available to Summit by law, at equity or agreement, even if the
exercise thereof may affect, modify, or eliminate Guarantor’s right of
subrogation against Client or any other party.

          7.           Summit’s Remedies. In the event Summit obtains another
guarantee for the Client Indebtedness or there is more than one Guarantor under
this Guarantee, Guarantor agrees that Summit, in its sole discretion, may,
except as otherwise expressly provided herein, (i) bring suit against Guarantor
and/or the guarantors under any other guarantee, or any of the Guarantors
individually, for the Guarantor Indebtedness, (ii) compromise or settle with any
one or more of Guarantor and/or the guarantors under any other guarantee for
such consideration as Summit may deem proper, and (iii) release one or more of
Guarantor and/or the guarantors under any other guarantee from liability.
Guarantor further agrees that such action shall not impair or affect the rights
of Summit to collect the entire unpaid Guarantor Indebtedness from Guarantor
pursuant to this Guarantee.

          8.           Application of Payments. Without affecting any obligation
created hereby or hereunder, Guarantor grants to Summit full power and
authority, in its discretion and at any time and in such manner and on such
terms as it deems fit, with or without notice to Guarantor, to apply payments
and recoveries on the Client Indebtedness and on the Guarantor Indebtedness in
such manner and in such order of priority as Summit deems proper, whether or not
such obligation is due at the time of such application.

          9.           Term of Guarantee. This Guarantee shall remain in full
force and effect until all Client Indebtedness and all Guarantor Indebtedness
has been fully paid. No termination of this Guarantee by Guarantor shall be
effective.

          10.           Subrogation, Contribution and Indemnification. Guarantor
hereby waives any and all rights of subrogation, contribution or indemnification
against Client or any other guarantor of any nature whatsoever, now existing or
hereafter arising or created.

          11.           Cumulative Rights. The rights and remedies herein
conferred are cumulative and not exclusive of any other rights or remedies and
shall be in addition to every other right, power and remedy herein specifically
or hereafter existing at law, in equity or by statute which Summit might
otherwise have and may be exercised from time to time and as often and in such
order as may be deemed expedient by Summit. No delay or omission by Summit in
the exercise of any such right, power or remedy or in the pursuance of any
remedy shall impair any such right, power, or remedy or be construed to be a
waiver of any default or to be an acquiescence therein.

          12.           Governing Law. This Guarantee shall be governed by, and
construed in accordance with, the laws of the State of Utah.

--------------------------------------------------------------------------------




          13.           Binding Effect. This Guarantee may be executed and
delivered to Summit prior to the execution and delivery of the Agreements. This
Guarantee shall nonetheless be considered a binding, enforceable Guarantee upon
its execution and delivery to Summit.

          14.           Revival Clause. If the incurring of any debt by Client
or Guarantor or the payment of any money or transfer of property to Summit by or
on behalf of Client, Guarantor, or any other party, should for any reason
subsequently be determined to be “voidable” or “avoidable” in whole or in part
within the meaning of any state or federal law (collectively “voidable
transfers”), including, without limitation, fraudulent conveyances or
preferential transfers under the United States Bankruptcy Code or any other
federal or state law, and Summit is required to repay or restore any voidable
transfers or the amount or any portion thereof, or upon the advice of Summit’s
counsel is advised to do so, then, as to any such amount or property repaid or
restored, including all reasonable costs, expenses, and attorneys fees of Summit
related thereto, the liability of Guarantor shall automatically be revived,
reinstated and restored and shall exist as though the voidable transfers had
never been made.

          15.          Severability and Interpretation. Any provision of this
Guarantee which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction only, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references in
this Guarantee to the singular shall be deemed to include the plural when the
context so requires, and vice versa. References in the collective or conjunctive
shall also include the disjunctive unless the context otherwise clearly requires
a different interpretation.

          16.           Continuing Guarantee. All agreements, representations,
warranties, and covenants made herein by Guarantor shall survive the execution
and delivery of this Guarantee and shall continue in effect so long as the
Guarantor Indebtedness, the Client Indebtedness, or any portion thereof is
outstanding and unpaid, notwithstanding any termination of the Guarantee. All
agreements, representations, warranties, and covenants made herein by Guarantor
shall survive any bankruptcy proceedings. This Guarantee shall bind the party
making the same, and its successors, assigns, heirs, executors, and personal
representatives. The death, insolvency, bankruptcy, disability, or lack of
corporate power of Client, Guarantor, or any party at any time which is liable
for the payment of any part or all of any Guarantor Indebtedness will not affect
this Guarantee.

          17.           Joint and Several Liability. Each Guarantor shall be
jointly and severally liable, with each other and with Client and with any other
guarantors, for all obligations and liabilities arising under this Guarantee.
All of the agreements, obligations, representations, and warranties contained
herein shall apply to each Guarantor.

          18.           Jury Waiver, Exclusive Jurisdiction of Utah Courts.
GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM, WHETHER IN CONTRACT OR IN TORT, AT LAW OR IN
EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS GUARANTEE.

          Guarantor acknowledges that by execution and delivery of this
Guarantee, Guarantor has transacted business in the State of Utah and Guarantor
hereby voluntarily submits himself or herself, consents to, and waives any
defense, to the jurisdiction of courts located in the State of Utah as to all
matters relating to or arising from this Guarantee. EXCEPT AS EXPRESSLY AGREED
IN WRITING BY SUMMIT, THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF UTAH
SHALL HAVE SOLE AND EXCLUSIVE JURISDICTION OF ANY AND ALL CLAIMS, DISPUTES, AND
CONTROVERSIES ARISING UNDER OR RELATING TO THIS GUARANTEE. NO LAWSUIT,
PROCEEDING, OR ANY OTHER ACTION RELATING TO OR ARISING UNDER THIS GUARANTEE MAY
BE COMMENCED OR PROSECUTED IN ANY OTHER FORUM EXCEPT AS EXPRESSLY AGREED IN
WRITING BY SUMMIT.

          19.         Disclosure of Information. Guarantor hereby consents to
Summit disclosing to any financial institution or investor providing financing
or capital for Summit, any and all information, knowledge, reports, and records,
including, without limitation, financial statements, concerning Guarantor.

--------------------------------------------------------------------------------




          20.           Entire Agreement. This Guarantee constitutes the entire
agreement between Summit and Guarantor and may not be altered, amended or
modified except in writing signed by Summit and Guarantor. All prior and
contemporaneous agreements and representations, express or implied, are merged
herein.

[Remainder of Page Intentionally Left Blank]

          Dated: February 19, 2009.

 

 

 

GUARANTOR:

 

 

 

/s/ Daniel W. Dowe

 

 

 

Daniel W. Dowe


--------------------------------------------------------------------------------